Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is the first is in response to application 17/158,641 filed on 01/26/2021, a descendant of provisional application 62/966,461 filed on 01/27/20. Claims 1-20 are pending and are examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 4 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukas et al. (US Pub. 2014/0136682) in view of Cella et al. (US Pub. 2021/0182996).
Regarding claim 1, Lukas teaches 
	A system comprising: one or more processors and a memory configured to cause the system to: receive data of a computer environment including a plurality of assets; (Fig. 1 #128; Par. [0026] database performance monitor receives data about virtual and hardware networks)
	filter, using the data and one or more first criteria, the plurality of assets to identify a set of filtered assets; (Fig. 1 #128; Par. [0026] database performance monitor receives data about virtual (i.e. first filter criteria) and hardware networks)
	identify one or more asset clusters within the set of filtered assets using one or more second criteria for slicing the filtered set of assets, each asset cluster including assets of the set of filtered assets identified based on corresponding values of the one or more second criteria;   (Fig. 1 #128; Par. [0026] database performance monitor receives data about virtual and hardware (i.e. second filter criteria)  networks )
	generate a visual representation of an asset cluster of the one or more asset clusters; (Fig. 8-14; Par. [0047] a visual list is presented indicating virtual and hardware network statuses)
	Lukas does not explicitly teach and assign the visual representation to a user account or a computing device associated with a user profile. 
	However, from the same field Cella teaches
	and assign the visual representation to a user account or a computing device associated with a user profile. (Par. [0375] an identity management system can assign an identifier to a user )
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the asset visualization system of Cella into the database performance monitoring of Lukas. The motivation for this combination would have been to improve intelligence of a distributed asset system as explained in Cella (Par. [0337]). 
	Regarding claim 2, Lukas and Cella teach claim 1 as shown above, and Lukas further teaches 
	The system of claim 1, wherein the one or more first criteria include at least one of: exposure to a cybersecurity threat or attack; exposure to a specific vulnerability; an asset type; a solution stack; or a geolocation. (Fig. 1 #128; Par. [0026] database performance monitor receives data about virtual (i.e. first filter criteria containing an asset type) and hardware networks)
	Regarding claim 3, Lukas and Cella teach claim 1 as shown above, and Cella further teaches 
	The system of claim 1, wherein the state of each asset of the set of filtered assets includes at least one of: a cybersecurity state of the asset; a risk score of the asset; a rank of the asset; a stress level of the asset; a compliance state of the asset; configuration settings of the asset; dependencies of the asset; or communications of the asset with a predefined time interval. (Par. [0547] partial dependence plot is included in visualization)
	Regarding claim 4, Lukas and Cella teach claim 1 as shown above, and Lukas further teaches 
	The system of claim 1, wherein the one or more second criteria include at least one of: an asset category; an asset functionality; an asset type; a solution stack; a geolocation; or one or more user profiles. (Fig. 1 #128; Par. [0026] database performance monitor receives data about virtual and hardware (i.e. second filter criteria containing an asset type) networks)
	Regarding claim 5, Lukas and Cella teach claim 1 as shown above, and Cella further teaches 
	The system of claim 1, wherein the one or more processors and the memory are configured, in generating the visual representation of the asset cluster, to cause the system to generate a three-dimensional (3D) model of the asset cluster. (Par. [0630] 3D rendering of assets in an environment is generated)
	Regarding claim 6, Lukas and Cella teach claim 5 as shown above, and Cella further teaches 
	The system of claim 5, wherein the one or more processors and the memory are configured to cause the system to augment the 3D model with metadata of assets of the asset cluster of the one or more asset clusters. (Par. [0629-30] 3D rendering of assets in an environment is generated with properties (i.e. metadata) presented for user adjustment)
	Regarding claim 7, Lukas and Cella teach claim 1 as shown above, and Cella further teaches 
	The system of claim 1, wherein the visual representation of the asset cluster is an interactive visual representation. (Par. [0629-30] 3D rendering of assets in an environment is generated with properties presented for user adjustment (i.e. interactive))
	Regarding claim 8, Lukas and Cella teach claim 1 as shown above, and Lukas further teaches 
	The system of claim 1, wherein the one or more processors and the memory are configured to cause the system to transmit the visual representation to the computing device associated with the user profile. (Fig. 8-14; Par. [0047] a visual list is presented indicating virtual and hardware network statuses)
	Regarding claim 9, Lukas and Cella teach claim 1 as shown above, and Cella further teaches 
	The system of claim 1, wherein the user profile includes a team profile. (Par. [1107] user investigating performance of various groups can include optional data filters including ones for a product team or marketing team among others)
	Regarding claim 10, please see the rejection for claim 1.
Regarding claim 11, please see the rejection for claim 2.
Regarding claim 12, please see the rejection for claim 3.	
Regarding claim 13, please see the rejection for claim 4.	
Regarding claim 14, please see the rejection for claim 5.	
Regarding claim 15, please see the rejection for claim 6.	
Regarding claim 16, please see the rejection for claim 7.	
Regarding claim 17, please see the rejection for claim 8.	
Regarding claim 18, please see the rejection for claim 9.	
Regarding claim 19, please see the rejection for claim 1.	
Regarding claim 20, please see the rejection for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly (US Pub. 2019/0324968) teaches a method of adaptively generating visualizations.
George (US Pub. 2020/0125676) teaches dynamically generating attribution models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157